Citation Nr: 0914476	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-19 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as post-traumatic stress disorder (PTSD) and a 
stress/anxiety disorder, to include as secondary to service-
connected bilateral hearing loss disability and tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to 
November 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the RO, 
which denied service connection for a stress/anxiety 
disorder, and an August 2008 rating decision, which denied 
service connection for PTSD.

In February 2009, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A personal 
hearing was also held in December 2007 at the RO before a 
Decision Review Officer.  Transcripts of these proceedings 
have been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has a psychiatric disorder, to 
include PTSD and a stress/anxiety disorder, as a result of 
combat service in Korea and as secondary to his service-
connected bilateral hearing disability, evaluated as 90 
percent disabling, and tinnitus evaluated as 10 percent 
disabling.  After a thorough review of the claims folder, the 
Board finds that the record is not sufficiently developed to 
ensure an informed decision.  

As an initial matter, the Board notes that the result of RO 
development indicates that the Veteran's service personnel 
records were likely destroyed, presumed to have been lost in 
a 1973 fire at the National Personnel Records Center (NPRC) 
facility located in St. Louis, Missouri.  VA has a heightened 
duty to assist in these cases. See, e.g., Washington v. 
Nicholson, 19 Vet. App. 362, 369-70 (2005).

At his June 2008 VA psychiatric examination, the Veteran 
indicated that he served in Korea from August 1953 to 
November 1954 with the 7th Infantry Division.  He reported 
various combat-related stressors, including seeing dead 
bodies floating around in the water, seeing a kid with an 
amputated leg begging for food, going into a tent and an 
explosion going off over the tent, seeing a guy who had 
gotten his arm blown off by a booby trap, pulling guard duty 
at night with the fear of being attacked because other guards 
had gotten attacked at night.  The claims file reflects that 
the Veteran's military occupational specialty was a radio 
operator and that he was assigned to the 7th Signal Company.  

As of yet, the Veteran's combat service has not been 
confirmed, nor have any of his claimed stressors been 
verified.  Although the RO has made a formal finding on a 
lack of information required to verify stressors, this 
finding was based on the negative response from the NPRC 
regarding the Veteran's service personnel records.  The Board 
notes that no attempt has been made to obtain records of the 
Veteran's unit history.  As such, this case must be remanded 
for the Agency of Original Jurisdiction to obtain pertinent 
unit records for the 7th Signal Company from August 1953 to 
November 1954.  

The Board also observes that the findings of the June 2008 VA 
examination vary significantly from the findings reflected in 
the Veteran's VA psychiatric treatment notes.  For instance, 
the Veteran has been assigned GAF scores of 55 and 60 by his 
treating psychiatrist; however, at his examination he was 
assigned a score of 75.  As this case is already being 
remanded for further development, the Board finds that a new 
psychiatric examination is warranted to attempt to reconcile 
the conflicting medical evidence in the record.   

Accordingly, the case is REMANDED for the following action:

1. The Agency of Original Jurisdiction 
(AOJ) should contact the appropriate U.S. 
Government records agency and request 
unit history records for the 7th Signal 
Company from August 1953 to November 
1954, in order to attempt to verify the 
Veteran's claimed participation in combat 
or his claimed stressors during service 
in Korea.  If additional information is 
required, such as the dates of the 
claimed stressors, the AOJ should contact 
the Veteran to request such information.

2.  The AOJ should then schedule the 
Veteran for a VA psychiatric examination 
to assess the current nature and etiology 
of any psychiatric disorders.  The entire 
claims folder must be made available to 
the examiner prior to the examination.  
The examiner must note in the examination 
report that the claims folder was 
reviewed in conjunction with the 
examination.  

If either the Veteran's combat service or 
a stressor is verified, the examiner 
should render an opinion as to whether 
the Veteran has PTSD based on the DSM-IV 
criteria and, if so, whether the PTSD is 
at least as likely as not (i.e., to at 
least a 50:50 degree of probability) 
related to the Veteran's verified 
stressor(s), or whether such a 
relationship is unlikely (i.e., less than 
a 50:50 degree of probability).  

In addition, regardless of whether combat 
service or a stressor is verified, the 
examiner should list any current 
psychiatric diagnoses manifested by the 
Veteran.  For any such diagnosis, the 
examiner should render an opinion as to: 
(a) whether the currently diagnosed 
disorder is at least as likely as not 
related to service, or whether such a 
relationship is unlikely; and (b) whether 
the currently diagnosed disorder was 
caused or aggravated by a service-
connected disability, particularly the 
Veteran's service-connected bilateral 
hearing loss disability and/or tinnitus.  

The examiner should provide a complete 
rationale for any opinion provided.

3.  Thereafter, the AOJ should 
readjudicate the claim of service 
connection for a psychiatric disorder.  
All new evidence received since the 
issuance of the September 2008 SSOC 
should be reviewed.  If the benefit 
sought on appeal is not granted, the 
Veteran should be furnished an SSOC and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

